DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/874713 filed on May 15, 2020 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 103. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on May 15, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities: “from the from the” on line 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the second I/O adapter" in Line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the second I/O adapter" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the second I/O adapter" in Line 15-16.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 2, 7-9, 12-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arroyo (US Patent 9,720,862) in view of Anand (US Patent Application 2017/0242720).

Claim 1, Arroyo teaches an apparatus, comprising: an adapter module that detects a switch from a first physical input/output (“I/O”) adapter coupled to a first host and associated with a logical partition resident in the first host to a second physical I/O adapter coupled to a second host to which the logical partition is being migrated (View Arroyo Col. 2, Lines 13-17, Col. 8, Lines 11-21; detect switch from source I/O adapter to destination I/O adapter); an interrupt module that updates one or more I/O interrupt management structures for the logical partition in connection with migration of the logical partition to the second host such that the logical partition after the migration receives I/O interrupt information from the second physical I/O adapter and not the first physical I/O adapter (View Arroyo Col. 1, Lines 31-45, Col. 8, Lines 7-21; migrate interrupt from source I1O adapter to destination I/O adapter) and an abstraction module that updates physical device information at a hypervisor for the logical partition and resident in the second host to reflect the switch to the second physical I/O device, wherein at least a portion of said modules comprise one or more of hardware circuits, programmable hardware devices and executable code, the executable code stored on one or more computer readable storage media (View Arroyo Col. 7, Lines 21-29, Col. 8, Lines 7-21, 40-46; interrupt mapping updated in hypervisor).

Arroyo does not explicitly teach without the logical partition being aware of the switch to the second I/O adapter.

However, Anand teaches without the logical partition being aware of the switch to the second I/O adapter (View Anand ¶ 30; unaware of clone to second adapter).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Arroyo with without the logical partition being aware of the switch to the second I/O adapter since it is known in the art that a migration to second adapter can be masked (View Anand ¶ 30). Such modification would have allowed a logical partition to be unaware of the I/O adapter switch.
Claim 14 is the method corresponding to the apparatus of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.
Claim 20 is the medium corresponding to the apparatus of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

(View Arroyo Col. 8, Lines 11-21; mapping update); and removing interrupt information for the first physical I/O device from one or more I/O interrupt management structures resident in the first host (View Arroyo Col. 8, Lines 7-21; remove logical source number).
Claim 15 is the method corresponding to the apparatus of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  Arroyo further teaches a suspend module that: suspends I/O interrupt events between the logical partition and the first physical I/O adapter in connection with the migration and prior to switching to the second physical I/O adapter (View Arroyo Col. 7, Lines 3-20; place source and destination I/O adapters in error state); and resumes I/O interrupt events between the logical partition and the second physical I/O adapter in response to updating the one or more I/O interrupt management structures (View Arroyo Col. 7, Lines 3-20; recover from error state).

(View Arroyo Col. 7, Lines 4-9; EEH).

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 8.  Arroyo further teaches the I/O interrupt events between the logical partition and the second physical I/O adapter are resumed as part of an EEH recovery event in the second host (View Arroyo Col. 7, Lines 3-20; recover from error state).

Claim 12, most of the limitations of this claim has been noted in the rejection of Claim 1.  Arroyo further teaches the abstraction module is configured to update the physical device information at the hypervisor by one or more of updating a device tree and updating device information that is retrievable from the hypervisor (View Arroyo Col. 8, Lines 59-64; remove source I/O adapter from device tree), the device information comprising communication bus identifiers for the second physical I/O adapter (View Arroyo Col. 6, Lines 48-25; bus number).

Claim 13, most of the limitations of this claim has been noted in the rejection of Claim 1.  Arroyo further teaches the first and second physical I/O adapters comprise peripheral (View Arroyo Col. 6, Lines 39-47; PCI).

Claim(s) 3, 4, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arroyo (US Patent 9,720,862) in view of Anand (US Patent Application 2017/0242720) and further in view of Arndt (US Patent Application 2006/0010355).

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Arroyo and Anand does not explicitly teach the one or more I/O interrupt management structures are part of an external interrupt virtualization engine (“XIVE”) architecture.

However, Arndt teaches the one or more I/O interrupt management structures are part of an external interrupt virtualization engine (“XIVE”) architecture (View Arndt ¶ 102; XIVE).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with the one or more I/O interrupt management structures are part of an external interrupt virtualization engine (View Arndt ¶ 102). Such modification would have allowed an interrupt the I/O adapters to be managed.

Claim 16 is the method corresponding to the apparatus of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 3.  Arroyo further teaches one of the one or more I/O interrupt management structures comprises an event assignment structure (“EAS”) that maps a physical interrupt source number for the second physical I/O adapter to a logical interrupt source number for the logical partition (View Arroyo Col. 7, Lines 58-65; assign one or more logical interrupt source numbers).
Claim 17 is the method corresponding to the apparatus of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.


Claim(s) 5, 6, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arroyo (US Patent 9,720,862) in view of Anand (US Patent .

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 4.  Arroyo, Anand and Arndt does not explicitly teach one of the one or more I/O interrupt management structures comprises an event notification descriptor (“END”) structure that defines an interrupt notification routing path for the logical interrupt source number for the second physical I/O adapter.

However, Arndt (858) teaches one of the one or more I/O interrupt management structures comprises an event notification descriptor (“END”) structure that defines an interrupt notification routing path for the logical interrupt source number for the second physical I/O adapter (View Arndt (858) Fig. 14C; ¶ 87; ENDT).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with one of the one or more I/O interrupt management structures comprises an event notification descriptor (“END”) structure that defines an interrupt notification routing path for the logical interrupt source number for the second physical I/O adapter since it is known in the art that an event notification can be described (View Arndt (858) Fig. 14C; ¶ 87). Such 

Claim 18 is the method corresponding to the apparatus of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 5.   Arndt (858) further teaches one of the one or more I/O interrupt management structures comprises a notification virtual target (“NVT”) structure that tracks I/O interrupt events that use the interrupt notification routing path for the logical interrupt source number for the second physical I/O adapter (View Arndt ¶ 50, 51; interrupt routing controller (IRC)).
Claim 19 is the method corresponding to the apparatus of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arroyo (US Patent 9,720,862) in view of Anand (US Patent Application 2017/0242720) and further in view of Haneda (US Patent Application 2006/0159115).

(View Arroyo Col. 7, Lines 4-29; hypervisor updates mapping tables).

Arroyo, Anand and Arndt does not explicitly teach a configuration module that, during the EEH recovery event: sets a flag indicating completion of the switch from the first physical I/O adapter to the second physical I/O adapter in response to updating the one or more I/O interrupt management structures for the logical partition and the second physical I/O adapter; sends a notification that the switch from the from the first physical I/O adapter to the second physical I/O adapter is complete.

However, Haneda teaches a configuration module that, during the EEH recovery event: sets a flag indicating completion of the switch from the first physical I/O adapter to the second physical I/O adapter in response to updating the one or more I/O interrupt management structures for the logical partition and the second physical I/O adapter (View Haneda ¶ 25; notify with completion updated); sends a notification that the switch from the from the first physical I/O adapter to the second physical I/O adapter is complete (View Haneda ¶ 25; notify with completion updated).
(View Haneda ¶ 25). Such modification would have allowed a notification to be sent after the I/O adapters switch control.

Claim 11, most of the limitations of this claim has been noted in the rejection of Claim 10.  Arroyo further teaches the configuration module is further configured to update one or more internal structures of a device driver for the second physical I/O adapter in response to the driver being aware of physical location information for the second physical I/O adapter (View Arroyo Col. 9, Lines 31-56; update address destination I/O adapter).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114